USDC IN/ND case 3:18-cv-00931-RLM-MGG document 59 filed 07/23/20 page 1 of 5


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 JOSHUA TAYLOR,

                                 Plaintiff,

                          v.                            CAUSE NO.: 3:18-CV-931-RLM-MGG

 SERGEANT PORTER,

                                Defendant.

                                       OPINION AND ORDER

      Joshua Taylor, a prisoner without a lawyer, is proceeding on a claim of

excessive force against Sergeant Porter, a correctional officer at Miami

Correctional Facility. Mr. Taylor alleges that on January 26, 2018, Sergeant

Porter put a chain on his neck and walked him “like a dog” back to his dormitory,

causing other inmates to laugh at him. Sergeant Porter moves for summary

judgment on the ground that Mr. Taylor didn’t exhaust his administrative

remedies as 42 U.S.C. § 1997e(a) requires.1 Mr. Taylor didn’t submit a formal

response to the motion, despite being given two extension of time to do so. He

filed a document labeled, “Motion of Administrative Remedies,” arguing that he

properly exhausted his available remedies and attaching documents in support,

and a document labeled, “Motion to Compel Summary Judgment,” in which he

argues in very general terms that Sergeant Porter’s motion should be denied.




      1   Sergeant Porter served Mr. Taylor with the notice required by N.D. Ind. L.R. 56-l(f). (ECF 34.)
USDC IN/ND case 3:18-cv-00931-RLM-MGG document 59 filed 07/23/20 page 2 of 5


Since Mr. Taylor isn’t represented by a lawyer, the court considers these filings

in ruling on Sergeant Porter’s motion.

      Summary judgment must be granted when “there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a). A genuine dispute of material fact exists when “the

evidence is such that a reasonable [factfinder] could [find] for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To determine

whether a genuine dispute of material fact exists, the court must “construe all

facts in the light most favorable to the non-moving party and draw all reasonable

and justifiable inferences in favor of that party.” Heft v. Moore, 351 F.3d 278,

282 (7th Cir. 2003).

      Prisoners can’t bring an action in federal court with respect to prison

conditions “until such administrative remedies as are available are exhausted.”

42 U.S.C. § 1997e(a). “[A] suit filed by a prisoner before administrative remedies

have been exhausted must be dismissed; the district court lacks discretion to

resolve the claim on the merits, even if the prisoner exhausts intra-prison

remedies before judgment.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535

(7th Cir. 1999). The court of appeals has taken a “strict compliance approach to

exhaustion.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). Thus, “[t]o

exhaust remedies, a prisoner must file complaints and appeals in the place, and

at the time, the prison’s administrative rules require.” Pozo v. McCaughtry, 286

F.3d 1022, 1025 (7th Cir. 2002). “[A] prisoner who does not properly take each

step within the administrative process has failed to exhaust state remedies.” Id.



                                         2
USDC IN/ND case 3:18-cv-00931-RLM-MGG document 59 filed 07/23/20 page 3 of 5


at 1024. “Failure to exhaust is an affirmative defense that a defendant has the

burden of proving.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015).

        Inmates are only required to exhaust administrative remedies that are

actually available. Woodford v. Ngo, 548 U.S. 81, 102 (2006). The availability of

a remedy isn’t a matter of what appears on paper, but rather, whether the

process was actually available for the prisoner to pursue. Kaba v. Stepp, 458

F.3d 678, 684 (7th Cir. 2006). If prison staff hinder an inmate’s ability to use the

administrative process, such as by failing to provide him with the necessary

forms, administrative remedies are not considered available. Id. “Prison officials

may not take unfair advantage of the exhaustion requirement . . . and a remedy

becomes ‘unavailable’ if prison employees do not respond to a properly filed

grievance or otherwise use affirmative misconduct to prevent a prisoner from

exhausting.” Dole v. Chandler, 438 F.3d at 809; see Ross v. Blake, 136 S. Ct.

1850 (2016).

        The Miami Correctional Facility had a grievance process in place at all

times relevant to this suit.2 (ECF 33-1, ¶ 5; ECF 33-2.) All inmates at Miami

Correctional Facility are made aware of the process during orientation and copies

are also available in various places throughout the facility, including the law

library. (ECF 33-1, ¶¶ 24-26.) The grievance process contains three steps: (1) a

formal grievance filed after attempts at informal resolution prove unsuccessful;




         2 The applicable grievance procedure in place at the time of these events was the Offender

Grievance Process, Policy and Procedure 00-02-301, in effect from October 1, 2017, to June 13, 2018. (ECF
33-1, ¶ 9.)


                                                    3
USDC IN/ND case 3:18-cv-00931-RLM-MGG document 59 filed 07/23/20 page 4 of 5


(2) a written appeal to the warden or his designee; and (3) a written appeal to the

grievance manager. (ECF 33-1, ¶¶ 10-11; ECF 33-2, IV.) Exhaustion of the

grievance process requires completion of all three steps. (ECF 33-1, ¶ 11.) An

inmate must limit his formal grievance to only one issue or event. (ECF 33-2, §

XI(A)(5).)

        Miami Correctional Facility grievance records reflect that Mr. Taylor filed

56 grievances between October 2015 and May 2019. On February 6, 2018, Mr.

Taylor filed a grievance about a variety of matters, including his having to stand

on a wet floor, his medication being taken from him without a confiscation form,

and the incident with Sergeant Porter and the dog chain. (ECF 33-4.) This

grievance was returned to him because it related to “multiple issues or events.”

        On February 16, 2018, Mr. Taylor filed a renewed grievance limited to the

January 26 incident with Sergeant Porter. 3 There is no indication that he ever

completed the other two steps of the process. He says he never received any

response to his renewed grievance, but the grievance process allowed him to

proceed with an appeal “as though the grievance had been denied” if he didn’t

get a response within 20 business days. (ECF 33-2, § XI(C).) Mr. Taylor doesn’t

argue, and nothing in the record reflects, that he pursued an appeal after the

time elapsed for a response. The record further reflects that Mr. Taylor used the




         3 Sergeant Porter asserts that the prison has no record of Mr. Taylor filing a renewed grievance

after his original grievance was returned. (ECF 33 at 7.) However, Mr. Taylor has submitted a copy of the
renewed grievance, which is signed and dated by the grievance specialist at MCF. (ECF 48 at 3.) At this
stage, the court must construe the record, and all favorable inferences arising therefrom, in the light most
favorable to Mr. Taylor. Heft v. Moore, 351 F.3d at 282.


                                                     4
USDC IN/ND case 3:18-cv-00931-RLM-MGG document 59 filed 07/23/20 page 5 of 5


grievance process many times both before and after this incident, including filing

appeals, so he was familiar with the process.

      Because the undisputed facts show that Mr. Taylor didn’t exhaust his

available administrative remedies before filing suit, this case must be dismissed

without prejudice. See 42 U.S.C. § 1997e(a); Perez, 182 F.3d at 535. Mr. Taylor’s

motions will be denied to the extent they request a ruling in his favor on Sergeant

Porter’s motion for summary judgment.

      For these reasons, the motion for summary judgment (ECF 32) is

GRANTED. The plaintiff’s motions (ECF 48, 58) are DENIED. This case is

DISMISSED WITHOUT PREJUDICE for failure to exhaust administrative

remedies in accordance with 42 U.S.C. § 1997e(a).

      SO ORDERED on July 23, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        5
